          Case 1:19-cv-03377-LAP Document 64 Filed 10/03/19 Page 1 of 3




                                                   October 3, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

        Re:     Virginia L. Giuffre v. Alan Dershowitz, No. 19 Civ. 3377 (LAP)
                Response to Defendant’s Post-Argument Letter

Dear Judge Preska:

        Pursuant to the Court’s letter endorsement, Dkt. 60, Plaintiff Virginia Giuffre (“Giuffre”

or “Plaintiff”) respectfully submits the following letter. 1

        Limiting Principle

        The limiting principle with which Defendant Alan Dershowitz (“Dershowitz”) takes issue

is taken directly from the Court’s own decision in Jewel v. Capital Cities/ABC, Inc., No. 97 Civ.

5617, 1998 WL 702286, at *2 (S.D.N.Y. Oct. 7, 1998) (Preska, J.) (“[U]nder New York law,

‘every distinct publication of a . . . slanderous statement gives rise to a separate cause of

action.’”); Tr. at 5:4-8. The cases Dershowitz offers to rebut this principle are, as they were

when he first cited them in his motion papers, easily distinguishable and inapposite. 2

        Dershowitz also takes issue with Judge Sweet’s prior holding that:


1
  Dershowitz promised the Court that he did not “seek to re-argue the facts and legal arguments
already made in his moving papers and in Court,” and would instead “provide the Court citations
to the record -both the record before the Court and in the public domain- in response to
statements made in Court.” Dkt. 59. Yet every argument and citation in Dershowitz’ Post-
Argument Letter (“Letter”) either was already raised in Dershowitz’ briefs or could have been
made at oral argument if Dershowitz’ counsel had thought to do so. See Dkt. 23 at 9, 12-16, 18,
20; Dkt. 40 at 3, 4, 8, 9. Accordingly, this entire Letter should be stricken as an unauthorized
sur-reply.
2
 Hoesten concerned identical statements; Gelbard focused on a restatement of what was already
written in a letter; and Clark is not a statement of New York law.
          Case 1:19-cv-03377-LAP Document 64 Filed 10/03/19 Page 2 of 3
                                                                        Honorable Loretta A. Preska
                                                                                   October 3, 2019
                                                                                             Page 2

       [T]o suggest an individual is not telling the truth about her history of having been
       sexually assaulted as a minor constitutes more than a general denial, it alleges
       something deeply disturbing about the character of an individual willing to be
       publicly dishonest about such a reprehensible crime.
Giuffre v. Maxwell, 165 F. Supp. 3d 147, 152 (S.D.N.Y. 2016). Dershowitz has not offered a

“mere denial” of Plaintiff’s claims—he has publicly and systematically smeared her. Dkt. 61.

       Leslie Wexner

       Dershowitz’ citation to a December 2015 New York Times article does nothing to stop his

December 5, 2018 letter in the Harvard Crimson from being a new defamatory statement, made

to a new audience, that restarted the statute of limitations. In the Harvard Crimson letter,

Dershowitz himself wrote that Plaintiff “made up the accusations out of whole cloth in order to

obtain millions of dollars from Leslie Wexner.” Dkt. 1 ¶17(e). The Times article does

mentioned Wexner, but it is not in a quote from Dershowitz and the two statements can only look

similar when Dershowitz misrepresents what the article actually says by hiding almost all of the

article’s text through the use of ellipses. In the article, Dershowitz’ quotation is far simpler: 3

       “Virginia and her lawyers hoped to get $1 billion, B-I-L-L-I-O-N, $1 billion or half
       of his net worth,” Mr. Dershowitz testified he was told, calling the plan an
       “extortion” attempt. 4
At best, the Times article shows that during in-court testimony Dershowitz repeated something

that he claims to have heard. It is noteworthy that the same article notes that a source briefed on

the matter familiar with Wexner said “no extortion attempt was made.” By 2018, however, he

was leveling affirmative accusations at Plaintiff in a publication and asserting his lies as fact.



3
 Barry Meier, Alan Dershowitz on the Defense (His Own), N.Y. Times (Dec. 12, 2015),
https://www.nytimes.com/2015/12/13/business/alan-dershowitz-on-the-defense-his-own.html.
4
 Notably, despite filing a “correction” of the Letter, Dkt. 63, Dershowitz chose to not fix his use
of quotation marks that gives the impression that he himself is quoted using Wexner’s name.
          Case 1:19-cv-03377-LAP Document 64 Filed 10/03/19 Page 3 of 3
                                                                       Honorable Loretta A. Preska
                                                                                  October 3, 2019
                                                                                            Page 3

       Proportionality

       Without citation, Dershowitz’ counsel attributes a statement to Ms. McCawley that a

review of the transcript establishes was not made. In any case, Dershowitz’ statements were not

proportional—he did more than merely call Plaintiff a liar; he systematically went from media

outlet to media outlet to malign and impugn the reputation of his victim, calling her an

extortionate, perjuring liar, who conspired with her attorneys to extract money from him and

other “powerful, wealthy people.” Dkt. 1 ¶17.

       Conflict Check

       In discussing the conflict check, Dershowitz fails to mention that he never opposed or

denied the affidavits demonstrating that he was clearly told that Boies Schiller Flexner LLP

needed to conduct a conflict check before taking on his representation. Tr. at 40:12-42:2 (“THE

COURT: Well perhaps in the 9,000 pages that were submitted you could have said that.”). This

letter, which is not a sworn submission by Dershowitz, does nothing to bolster his rebuttal—it is

as ineffectual as his counsel’s attempt to rebut Plaintiff’s evidence during the argument itself.

Tr. at 41:8-13 (“MR. ANSARI: It is, your Honor, there’s a denial here on the record. Because

it’s my client’s contention, your Honor. THE COURT: So now we can come to court and put

denials in and they weren’t in the affidavits? Is that how we do it now?”).

       Finally, because Dershowitz’ Letter is entirely repetitive of his briefing papers, Plaintiff

respectfully refers the Court back to her opposition briefs, Dkts. 33 & 38, for further rebuttal of

Dershowitz’ arguments.

                                                      Respectfully submitted,

                                                      /s/ Joshua I. Schiller
                                                      Joshua I. Schiller
                                                      Sigrid McCawley
